Proceeding under section 298 of the Executive Law to review an order of the State Division of Human Rights Appeal Board, dated February 15, 1973, which affirmed an order of the State Division of Human Rights, dated October 29, 1971, finding that petitioner had engaged in discriminatory practices; and cross motion by the State Division for enforcement of the order of the Appeal Board. Order of the Appeal Board modified, on the law, without costs, and matter remitted to the petitioner Board of Education of the City of New York for further proceedings not inconsistent herewith. As so modified, the order is otherwise confirmed. We are of the opinion that the determination- that petitioner is guilty of discriminatory practices in its maternity leave policies has been established and that a pregnant teacher who goes on maternity leave should be permitted to use sick leave and sabbatical leave to the same extent as other teachers suffering *855from a temporary physical disability for the duration of such disability (see Board ¡of Ed/uc. of Union Eree School Bist. No. ¡2, ¡East WUliston, Town of North Hempstead V. New York State Div. of Human Bights, 42 A D 2d 49'). The complainant in this proceeding before the State Division of Human Rights commenced maternity and child care leave on April 15, 1969, and gave birth on April 28, 1969. It was not, however, established when her disability ended and, accordingly, the matter must be remitted for such a finding. On the argument of this appeal it was conceded that petitioner shall determine when the period of disability ended, after the date of birth.. Munder, Acting P. J., Latham, Shapiro, Grulotta and Benjamin, JJ., concur.